UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


JOHN L. BOBROFF,                                   §
                                                   §
                Petitioner,                        §
                                                   §
versus                                             §   CIVIL ACTION NO. 1:20-CV-445
                                                   §
WARDEN, FPC BEAUMONT,                              §
                                                   §
                Respondent.                        §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner John L. Bobroff, a prisoner previously confined at the Federal Prison Camp in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting respondent’s motion for summary judgment and

dismissing the petition without prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                               ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge (#13) is ADOPTED. Respondent’s
motion for summary judgment (#9) is GRANTED. A final judgment will be entered in this case

in accordance with the magistrate judge’s recommendations.


           SIGNED at Beaumont, Texas, this 12th day of May, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
